Notice of Allowance
EXAMINER’S COMMENTS
DETAILED ACTION
Formal Matters
Claims 5-27, 30-37, 42, 45-65, 67-68, 71-72, and 75-86 are cancelled.  Claims 1-4, 28, 29, 38-41, 43-44, 66, 69-70, 73-74, and 87 are pending.  Claims 66, 69-70 and 73-74 were withdrawn.  Claims 1-4, 28, 29, 38-41, 43-44, and 87 are pending and under examination. 
Priority
	The instant application is a national stage entry of PCT/CA2013/000395 filed on 04/19/2013, which is a continuation-in-part of 13/830,488 filed on 3/14/2013, which claims priority from US provisional applications 61/766,611 filed on 2/19/2013, 61/701,502 filed on 9/14/2012, 61/701,510 filed on 9/14/2012, 61/701,513 filed on 9/14/2012, 61/636,480 filed on 4/20/2012, 61/636,577 filed on 4/20/2012 and 61/636,574 filed on 4/20/2012.  
Examiner’s Note
Applicant's after final amendments and arguments filed on 05/10/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments and arguments set forth on 05/10/2021.  
Terminal Disclaimers
The terminal disclaimer filed on 05/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending 16/536,996 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Claims 1-4, 28, 29, 38-41, 43-44, and 87 are allowable. The restriction requirement of groups I and II, as set forth in the Office action mailed on 10/10/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of group II, claims 66, 69, 70, 73, and 74, is withdrawn.  Claims 66, 69, 70, 73 and 74, directed to a method of cosmetic treatment are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Claims 1-4, 28, 29, 38-41, 43-44, 66, 69-70, 73-74, and 87 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613